DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daouse (USPN 5,135,767), made of record by Applicant.
Regarding Claim 14, Daouse teaches a frozen confection product comprising one or more frozen confections and solid inclusions in a receptacle, as Daouse teaches a frozen confectionery which could be ice cream with crispy chocolate composition included, where the frozen confectionery can be placed in a cone or tub (Figure 1, Column 5, lines 5-15, 20-30, 35-55), therefore meeting the limitation of a receptacle. Daouse teaches the frozen confectionery is passed through a tunnel of cold air in which their contents harden (Column 2, lines 10-11).
Applicants' Claim 14 is written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claim 14, since the product shown by this reference is a frozen confection product comprising one or more frozen confections and solid inclusions in a receptacle, the product is met. It is also noted that Claim 14 recites “a product obtainable from the process claimed in claim 1”. Therefore, Claim 14 does not actually require the process of claim 1 from being used to prepare the claimed product.

Claim 14 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burmester (WO2012/080282) made of record by Applicant.
Regarding Claim 14, Burmester teaches a frozen confection such as an ice cream, comprising solid inclusions and filled in an edible receptacle such as a cone (Paragraphs 5, 6, 12, 17, 18).
Applicants' Claim 14 is written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claim 14, since the product shown by this reference is a frozen confection such as an ice cream, comprising solid inclusions and filled in an edible receptacle such as a cone, the product is met. It is also noted that Claim 14 recites “a product obtainable from the process claimed in claim 1”. Therefore, Claim 14 does not actually require the process of claim 1 from being used to prepare the claimed product.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daouse (USPN 5,135,767), made of record by Applicant, in view of Cummings (USPN 3,041,802) and Burmester (WO2012/080282) made of record by Applicant, and as evidenced by “The Chocolate Spectrum”, 2015.
Regarding Claims 1, 2, 5-7, and 14, Daouse teaches a process for preparing a frozen confection product and the product itself comprising:
Rotating a receptacle around a substantially vertical axis and depositing a stream of one or more frozen confections into the receptacle, as Daouse teaches a frozen confectionery, which could be ice cream, is extruded into a receptacle such as a cone, where the extrusion assembly makes only a descending and ascending movement while the device supporting the cones is horizontally rotated (Column 2, lines 27-31). 
Depositing into the receptacle a batch of solid inclusions delivered as a particulate material into the receptacle independently from the continuous stream of frozen confection of step a, as Daouse teaches depositing crispy chocolate composition from a second nozzle different from the nozzle extruding the frozen confectionery, therefore teaching the crispy chocolate being deposited independently from the continuous stream of frozen confection (Figure 1, Column 2, lines 45-60, Column 5, lines 5-15, 20-30, 35-55), where the ice cream and chocolate are simultaneously extruded in the form of superimposed ribbons (Column 3, lines 30-35), therefore teaching wherein step b occurs during step a. Daouse teaches that successive layers of ice cream and chocolate are formed, where the thin layers are formed together, and the layer of chocolate is cooled on contact with the layer of ice cream, but does yet become brittle (Column 4, lines 55-60 and Figure 5), therefore teaching where the batch of solid inclusions are cooled. Therefore, in this way, the chocolate is seen as constituting a solid inclusion being delivered as a particulate material as it is forming a ribbon. Daouse also teaches that the chocolate is extruded at a temperature of approximately 32°C (Column 5, lines 1-5). The evidentiary reference of “The Chocolate Spectrum” teaches chocolate is made up of cocoa solids and cocoa butter and that white and milk chocolate melts at about 86-90°F (30-32°C) and dark chocolate has a melting point of 90-96°F (32-35°C) (Pages 1-2). Therefore, the chocolate may not be completed melted at the time of extrusion and in any case could still constitute a particulate material in light of the cocoa solids present in the chocolate ribbon.
Cooling the product of step b., as Daouse teaches that the frozen confectionery is passed through a tunnel of cold air in which their contents harden (Column 2, lines 10-11), but does not specifically teach cooling the product to a temperature of -5°C or lower, and also does not specifically teach wherein the receptacle is sealed after step c.
Cummings teaches a method of forming a sealed frozen confectionery cone wherein (Figure 11) a sugar cone is filled with a soft ice cream up to a level of 38 (Figure 4), and then placed in a freezing room or moved through a freezing tunnel, and when this step is ended, the temperature of the ice cream may be 5-10°F (-15 to -12°C), the top of this very cold cone can be sealed without deforming it, as suggested in Figure 5 (Column 1, lines 50-60). Therefore, Cummings teaches cooling the product to a temperature as claimed and sealing the receptacle after the cooling step. Therefore, it would have been obvious to incorporate the method steps of Cummings into the method of Daouse in order to ensure that the top of the filled ice cream cone is not deformed by the sealing/packaging step. 
Daouse in view of Cummings teach crispy composition in the frozen confectionery composition and teach the crispy material must be able to be applied in thin layers and it should be sufficiently thin to break with small crackles when chewed, and in practice, should be less than 1 mm thick, and more particularly, less than 0.5mm thick (Daouse, Column 5, lines 40-45), and teach a ribbon of chocolate deposited, which may or may be considered a batch of solid inclusions delivered as particulate material.
Burmester teaches depositing a combination of a thick viscous liquid along with solid inclusions into a frozen confectionery material, where the solid fillings are discrete pieces of an edible material/inclusions, such as chocolate pieces having a size in the range of 2-10mm (Paragraph 28) and also teaches the viscous liquid can also be a chocolate or couverture (Paragraph 26). It is noted that Daouse teaches that the crispy composition is hard and brittle and may consist of vegetable butter, such as cocoa butter or cocoa butter substitutes or equivalents (Daouse, Column 5, lines 30-35), similar to the chocolate couverture taught by Burmester. Therefore, even if the crispy composition taught by Daouse would not be considered solid inclusions or particulate material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included chocolate pieces/inclusions along with the thick viscous chocolate taught by Daouse in order to enhance the crispy composition texture in the resulting frozen confectionery product. 
Regarding Claim 4, Daouse in view of Cummings and Burmester are taken as cited above in the rejection of Claim 1 and teach the batch of inclusions are deposited via nozzle to the frozen confection in the receptacle, and do not specifically teach they are deposited under gravity.
Burmester teaches a process of preparing frozen confection such as an ice cream, comprising depositing frozen confection into a cone and then depositing solid inclusions into the frozen confection, where the solid inclusions can be deposited in a number of ways, including an auger, a pneumatically-driven piston, a differential inclusion feeder, a fruit feeder or simply a hopper which feeds the inclusions by gravity   (Paragraphs 5, 6, 12, 17, 18, 23). Therefore, it is submitted that it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have used any of the known methods of depositing solid inclusions into the frozen confection, in order to provide consumers with frozen confectionery product comprising a reliably dosed amounts of solid inclusions. Using one of the known methods in the art for depositing solid inclusions into a frozen confectionery product would not appear to provide a patentable distinction to the claimed process.
Regarding Claims 8 and 9, as set forth above, Daouse in view of Cummings and Burmester teach a continuous extruding process and teach where the device supporting the cone is rotated during extrusion (Daouse, Column 2, lines 27-31). In Figure 5 of Daouse, the ice cream cone is shown with three and half layers, which could be interpreted as over three rotations in order to provide the layers shown. Daouse also teaches that the extrusion assembly is shown as completely filling one cornet but it is possible with advantage to couple, for example two extrusion assemblies situated in line, filling multiple cones and also teaches that it is possible to simultaneously fill several lines of cornets forming rows without departing from the scope of the invention (Daouse, Column 5, lines 5-20). Lastly, Daouse also teaches the ability to increase the filling rate by modifying the extrusion assembly (Daouse, Column 3, lines 50-60). Therefore, while Daouse in view of Cummings and Burmester may not specifically teach at least 30 receptacles are dosed per minute, Daouse in view of Cummings and Burmester clearly provides teaching and motivation to increase the efficiency of the dosing process and provide for larger numbers of cornets to be filled continuously. Therefore, determining the optimal number of dosing per minute or the amount of receptacle filled at a given time would have been well within the skill of one of ordinary skill in the art, in light of the teaching and guidelines discussed by Daouse for optimizing and increasing the efficiency of the extrusion process. Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VIB. In addition, it has been found that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding Claims 10-12, the claims require where 95% or greater of the batch of inclusions are deposited substantially in the center of the receptacle comprising the frozen confection, substantially between the center and the edge, and substantially at the edge of the receptacle comprising the frozen confection. These limitations read on the batch of solid inclusions being uniformly distributed throughout the frozen confection and this is taught by Daouse in view of Cummings and Burmester in Figure 5, and in light of the fact that Daouse teaches orifices distributed along the nozzle to ensure uniform distribution of the chocolate and the formation of the ribbon (Daouse, Column 4, lines 65-67). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daouse (USPN 5,135,767), made of record by Applicant, in view of Cummings (USPN 3,041,802), and Burmester (WO2012/080282) made of record by Applicant, and further in view of Schoeller Lebensmittel (DE3521612), made of record by Applicant.
Examiner’s note: a machine translation provided by the Examiner is referenced in the following rejection for the DE patent.
Regarding Claims 3 and 13, Daouse in view of Cummings and Burmester are relied upon as set forth above in the rejection of Claim 1 but do not specifically teach where the batch of solid inclusions is delivered to the receptacle by conveyor belt and chute, although it is noted that, as set forth above, Burmester teaches various ways to deliver solid inclusions to a frozen confection. Daouse in view of Cummings and Burmester also do not specifically teach wherein 90% or greater of the frozen confection products have a percentage deviation by weight from the mean weight of the batch of solid inclusions of frozen confection products from 0-10%. 
Schoeller Lebensmittel, hereinafter referred to as “Schoeller”, teaches a more precise and accurate method of delivering solid inclusions to a frozen confectionery material and teaches that fluctuations in the addition rate occur during volumetric metering due to the different consistency of the different solid inclusions/admixtures used, where admixtures are described as chocolate flakes, etc. (Paragraphs 4 and 6). Schoeller teaches that this leads to uneven distribution of the admixture in individual ice cream packs and this excessive addition rate also leads to significantly higher production costs since the admixtures are sometimes very expensive (Paragraph 6). Schoeller teaches improved metering of admixtures by using a very precisely adjustable metering and uniform distribution of the added material to ice cream is guaranteed (Paragraph 7). Schoeller teaches a method of metering out admixtures where the amount of the admixture is determined gravimetrically by successive, repetitive discreate weighing processes, and with this method, a precisely weighed amount of admixture is added to ice cream per unit of time and as a result, consistent quality is possible with essentially constant production costs, and that the admixtures are evenly distributed in the flow of ice cream with the content of admixture remaining more or less constant from ice pack to ice pack (Paragraphs 8-9). Therefore, Schoeller is seen to teach very minimal standard deviation in the weight of a given batch of inclusions per frozen confection product. Schoeller teaches the method involves using dosing scales and a vibrating belt, whereby even continuous distribution is achieved on this belt (Paragraph 15), where the method also involves a reservoir, discharge device, a weighing scale, a hopper and chute plate and a vibrating belt (Paragraph 18 and Figure 1, with reference numbers 7 for the vibration belt, 8 for the vibrating surface, 9 for the weighing hopper, 10 for the chute plate, 11 for the filler neck), therefore reading on a conveyor belt and chute for depositing solid inclusions into the frozen confection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the method of Daouse in view of Cummings and Burmester to have included the conveyor belt/chute arrangement for depositing solid inclusions into the frozen confection as a way of improving the weighted accuracy of the amount of solid inclusions added to the frozen confection, for the benefits discussed by Schoeller, including improved economics of process, improved consistency and uniformity of products produced. Given the fact that a range of deposition methods can be used for depositing solid inclusions into frozen confections, as taught by Burmester, one of ordinary skill in the art would have expected a reasonable degree of success in adopting the weighing and depositing method of Schoeller for its art recognized benefits to the process and final product produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/4/2022